IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jacob Keith,                            :
                             Petitioner :
                                        :
     v.                                 :
                                        :
Workers' Compensation Appeal            :
Board (SEPTA),                          :
                             Respondent :          No. 591 C.D. 2015


                                      ORDER


               NOW, February 17, 2016, upon consideration of petitioner’s “motion for

reconsideration” and respondent’s answer in response thereto, the application is

denied.



                                             MARY HANNAH LEAVITT,
                                             President Judge